     Case 1:19-cv-01536-DAD-EPG Document 26 Filed 08/23/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    TRI-DAM,                                          Case No. 1:19-cv-01536-DAD-EPG
12                       Plaintiff,
13           v.                                         ORDER GRANTING THIRD STIPULATION
                                                        TO MODIFY SCHEDULING ORDER
14    RESORT AT LAKE TOLLUCH, LLC,
                                                        (ECF No. 25)
15                       Defendant.
16

17          Before the Court is the parties’ stipulation to modify the Scheduling Order in this case and

18   extend the deadlines for expert discovery and dispositive motions. (ECF No. 25.)

19          This is the parties’ third request to modify the Scheduling Order. (ECF Nos. 16, 17, 22,

20   24.) On October 14, 2020, pursuant to the parties’ stipulation, the Court entered an order

21   modifying the deadlines for non-expert discovery, expert discovery, and dispositive motions and

22   continuing the pretrial conference in order to facilitate settlement discussions as well as due to

23   delays caused by the COVID-19 pandemic. (ECF Nos. 16, 17.) In relevant part, the Court

24   extended the deadline for expert disclosures to May 28, 2021, the deadline for expert discovery to

25   July 30, 2021, and the deadline for dispositive motions to August 31, 2021. (ECF No. 17.)

26          On April 12, 2021, the Court held a status conference with the parties and, at the parties’

27   request, extended the deadline for non-expert discovery in order to facilitate settlement

28   discussions. (ECF No. 24.) The parties were advised that this would be the final extension of the
                                                        1
     Case 1:19-cv-01536-DAD-EPG Document 26 Filed 08/23/21 Page 2 of 3


 1   non-expert discovery cutoff. (Id.) The parties also confirmed that they were not engaging in

 2   expert discovery. (Id.)

 3              In their stipulation, the parties explain that they have continued to discuss settlement but

 4   progress was frustrated by an issue related to new construction on property titled to Defendant.

 5   (ECF No. 25.) The parties have discussed and tentatively agreed to a resolution of this issue and

 6   are currently negotiating a written settlement agreement. (Id.) In case the matter does not resolve,

 7   the parties request a deadline of September 15, 2021 to exchange land surveyor reports, an expert

 8   discovery cutoff of September 30, 2021, and a dispositive motion deadline of October 15, 2021.

 9   (Id.)

10              Although the parties previously represented that they were not engaging in expert

11   discovery, in light of the representation that the issue requiring the exchange of land surveyor

12   reports arose after the April 12, 2021 status conference, the Court will grant the parties’ request.

13   However, no further extensions or modifications of the Scheduling Order will be granted absent

14   good cause, which will be narrowly construed.

15              Accordingly, IT IS HEREBY ORDERED that, pursuant to the parties’ stipulation (ECF

16   No. 25), the Scheduling Order (ECF No. 11) as previously modified (ECF Nos. 17, 24) is further

17   modified as follows:

18

19        Event                                    Deadline/Date

20
          Expert disclosure deadline:1             September 15, 2021
21
          Expert discovery cutoff:                 September 30, 2021
22

23        Dispositive motion deadline:             October 15, 2021

24   ///
25   ///

26   ///

27   ///

28   1
         Expert disclosures may include the surveyor reports described in the parties’ stipulation. (See ECF No. 25.)
                                                                   2
     Case 1:19-cv-01536-DAD-EPG Document 26 Filed 08/23/21 Page 3 of 3


 1          The pretrial conference remains set for February 7, 2022, at 1:30 pm in Courtroom 5

 2   (DAD). (See ECF No. 17.) All other terms and conditions of the Scheduling Order (ECF No. 11)

 3   remain in full force and effect.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     August 23, 2021                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
